  Case 20-13558-amc        Doc 12    Filed 09/14/20 Entered 09/14/20 10:45:41            Desc Main
                                     Document     Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA


In re:                                                                   Bankr. Case No. 20-13558-AMC
DOLORES DARDEN                                                                                 Chapter 13
         Debtor(s)

                                        REQUEST FOR NOTICE



    Pursuant to Rule 2002(g), Americredit Financial Services, Inc. dba GM Financial hereby requests that
all notices, pleadings and other documents in this case be served upon it at the following address:

                                 Americredit Financial Services, Inc. dba GM Financial
                                 PO Box 183853
                                 Arlington, TX 76096




                                                    /s/ Mandy Youngblood
                                                 By__________________________________

                                                      Mandy Youngblood
                                                      PO Box 183853
                                                      Arlington, TX 76096
                                                      877-203-5538
                                                      877-259-6417
                                                      Customer.service.bk@gmfinancial.com
  Case 20-13558-amc          Doc 12   Filed 09/14/20 Entered 09/14/20 10:45:41          Desc Main
                                      Document     Page 2 of 2

                                  UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA


In re:                                                                    Bankr. Case No. 20-13558-AMC
DOLORES DARDEN                                                                                 Chapter 13
         Debtor(s)


Certificate of Service
This Request for Notice was served electronically on the following individuals on September 9, 2020 :

         GEORGE R. TADROSS                                 Scott Waterman
         128 Chestnut Street                               2901 St. Lawrence Ave.
         Suite 204                                         Suite 100
         Philadelphia, PA 19106                            Reading, PA 19606


                                                           /s/ Mandy Youngblood
                                                        By___________________________________
                                                            Mandy Youngblood
 xxxxx36954 / 1029230
